Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 13-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US PGPub No. 2007/0241698) in view of Ryu et al (US PGPub No. 2017/0152846).

Sung teaches:

limitations from claim 1, a linear compressor (paragraph 19) comprising: a cylinder (Sung does not explicitly disclose a cylinder, however, paragraph 5 discloses a reciprocating piston; it is well known that linear compressors include pistons positioned within cylinders to create a compression chamber); a piston (paragraph 5) configured to reciprocate inside the cylinder; a motor configured to supply driving force to the piston (paragraph 5); a detector (3, 4) configured to detect a motor current and a motor voltage that are applied to the motor (paragraph 8); and a controller (see controlling apparatus of FIG. 4) configured to 

Sung teaches controlling a TDC via a load and phase detection/comparison, but does not teach comparing a phase difference variable (180 – phase difference) and a preset phase value in order to change a frequency of the compressor;

Ryu teaches:

limitations from claim 1, a linear compressor comprising: a cylinder; a piston configured to reciprocate inside the cylinder (paragraph 34); a motor configured to supply driving force to the piston (paragraph 34); a detector configured to detect a motor current (141) and a motor voltage (142) that are applied to the motor; and a controller (180) configured to estimate a stroke of the piston based on the motor current and the motor voltage and to determine a phase difference between the stroke and the motor current (paragraph 84, 199 for example), wherein the controller is configured to control operation of the motor to allow the phase difference to be within a preset phase range (paragraph 241-245 teaching a phase range);  wherein the controller is further configured to calculate a phase 

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to incorporate the frequency control of Ryu (as illustrated for example in FIG. 7) into the compressor load/TDC control of Sung, in order to provide additional capacity control based upon the cooling requirements of the refrigeration device without additional controllers or input (paragraphs 241-246 and 263-266). The examiner additionally notes that the control of FIG. 7 includes both frequency and load control.



Sung further teaches:

limitations from claim 13, wherein the controller is configured to: based on the phase difference and the motor current, detect a top dead center of the piston at which the piston changes a direction of reciprocation (paragraph 38 and 65; STEP SP14 of FIG. 5); and based on detecting a position of the piston corresponding to the top dead center (“YES” after STEP SP14, FIG. 5), terminate the resonance operation and maintain an operating frequency of the motor (STEP SP15, FIG. 5);

limitations from claim 14, wherein the controller is configured to maintain the operating frequency of the motor for a predetermined time interval from a time point corresponding to the detection of the position of the piston corresponding to 

limitations from claim 15, wherein the controller is configured to: maintain an operating frequency of the motor for a predetermined time interval from a time point corresponding to a start of operation of the linear compressor (see START in FIG. 5 to STEP SP11; in this interval no changes to frequency are made either by current or voltage adjustments); and based on an elapse of the predetermined time interval from the time point, variably set the operating frequency of the motor for the resonance operation (see STEPS SP12 and SP21 occurring after the period between the START and SP 11);



Ryu further teaches:

limitations from claim 21, wherein the controller is further configured to: increase the operating frequency of the motor based on the phase difference variable being greater than the preset reference phase value; and decrease the operating frequency of the motor based on the phase difference variable being less than a lower limit reference phase value (see STEPS 730, 740, 750; FIG. 7; paragraphs 234-236) ;



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US PGPub No. 2007/0241698) in view of Ryu et al (US PGPub No. 2017/0152846) as applied to claim 1 above, and in further view of Dainez et al (US PGPub No. 2015/0071792).

Sung teaches the compressor is utilized in refrigeration systems (paragraph 6), but does not teach a temperature related control;

Dainez teaches a compressor (100) utilizing a control to minimize phase differences between a piston stroke and a motor current (paragraphs 29-30); and wherein 

wherein a controller (22) is configured to: receive, from the apparatus having the linear compressor, temperature information related to a temperature corresponding to a location where the apparatus is installed (changes in load related to a temperature change in a refrigeration cooler for example; paragraphs 35-36); and maintain an operating frequency of the motor based on determining, from the temperature information, that the temperature is less than or equal to a preset reference temperature (paragraphs 33-38 teaching that as temperature changes, a corresponding load changes, and the compressor is controlled via voltage to place the compressor back in resonance frequency);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to account for changes in load on the compressor of Sung (corresponding to temperature changes of a refrigeration apparatus in 


Response to Arguments
Applicant’s arguments, see response, filed 11/17/2021, with respect to the rejection(s) of claim(s) 1, 13-16, and 21 under Sung have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ryu. Ryu has been relied upon to teach a frequency control based upon a comparison of a phase difference subtracted from 180 degrees (phase difference variable) and a preset phase value.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.